Citation Nr: 0116805	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  00-03 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of Interferon 
treatment (to include, uncontrolled hypertension, 
hyperthyroidism, renal insufficiency, nephrosis, and 
nephrotic syndrome) under the provisions of 38 U.S.C.A. § 
1151 for disability claimed to have resulted from treatment 
received at a Department of Veterans Affairs (VA) medical 
facility.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


REMAND

The veteran had active military service from January 1972 to 
December 1975.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1999 rating 
decision of the VA Regional Office (RO) in Los Angeles, 
California.  In April 2001, a hearing was held before the 
undersigned.

The July 1999 rating decision on appeal adjudicated 
entitlement to service connection for hepatitis C under the 
provisions of 38 U.S.C.A. § 1151.  The veteran is not arguing 
that his hepatitis C is due to VA treatment.  Rather, he is 
arguing that the treatment he received from VA for the 
hepatitis C, which consisted of Interferon injections, caused 
additional disabilities such as uncontrolled hypertension, 
hyperthyroidism, renal insufficiency, nephrosis, and 
nephrotic syndrome.  Therefore, the Board has recharacterized 
the issue on appeal as shown above to more accurately reflect 
the veteran's contentions.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The RO obtained the veteran's medical records from the VA 
Outpatient Clinic in Los Angeles.  However, the veteran 
asserts he participated in a research protocol program 
beginning in June 1997, consisting of injections of 
Interferon, and he states that he signed a consent form at 
that time.  None of the documents pertaining to the research 
protocol program were included with the veteran's clinical 
records.  Therefore, the RO should obtain these records.

The veteran has received extensive treatment from private 
physicians for the disabilities he alleges resulted from his 
use of Interferon.  The RO should request these records as 
well.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

This development must include, but is not 
limited to, 

? obtaining all documents associated with 
the veteran's participation in a 
research protocol program at the VA 
Outpatient Clinic in Los Angeles in 
1997, to include any completed consent 
forms

? asking the veteran to complete the 
necessary releases and then requesting 
his treatment records from Dr. Virginia 
Barrett at HealthCare Partners, Dr. 
Bautista at Foothill Nephrology Medical 
Associates, Foothill Presbyterian 
Hospital, Dr. Gutin, Dr. Tong, and any 
other private physician or facility the 
veteran indicates has treated him for 
the disabilities he is claiming

Thereafter, the RO should undertake any 
further development deemed necessary, to 
include, if indicated, obtaining an 
advisory medical opinion on any unresolved 
medical question.

2. The RO should then readjudicate this 
claim, with full consideration of the 
veteran's contentions.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



